         Case 2:15-cr-00055-JPB Document 107 Filed 07/12/19 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NORTH DAKOTA


United States of America,                    )
                                             )
                      Plaintiff,             )
                                                          Case No. 2:15-cr-55
                                             )
       vs.                                   )
                                                          REPORT AND
                                             )
                                                       RECOMMENDATION
Daniel Vivas Ceron,                          )
                                             )
                      Defendant.             )


       At the request of the presiding district judge, the undersigned conducted a

change of plea hearing on July 12, 2019. The United States of America was represented

by Assistant United States Attorney Christopher C. Myers, Assistant United States

Attorney Scott Kerin, and Trial Attorney Kaitlin Sahni of the Criminal Division’s

Narcotic and Dangerous Drug Section of the Justice Department. Defendant Daniel

Vivas Ceron was present, and represented by attorney Charles A. Stock. The court

advised Ceron that the undersigned would prepare a written report and

recommendation and that the decision on whether guilty pleas were accepted would be

made by the presiding district judge. After he was placed under oath, the court advised

Ceron that if he gave false answers to the court’s questions, his answers might later be

used against him in a prosecution for perjury or false statement, or might result in an

increase in his sentence in this case.

       A plea agreement and plea agreement supplement were filed on July 8, 2019.

(Doc. 103; Doc. 104). At the hearing, Ceron confirmed his signature on both documents.

       Ceron stated he is thirty-eight years old, and has a tenth grade education. He

confirmed that he is able to read, write, and understand the English language. Further,
         Case 2:15-cr-00055-JPB Document 107 Filed 07/12/19 Page 2 of 5



he testified that he has never been treated for any mental illness or addiction and that he

had consumed no alcohol, drugs, or medications within the 24 hours prior to the

hearing. He stated he knew of no reason he would be unable to understand the

proceedings.

       Ceron confirmed he had received the Superseding Indictment and had reviewed

it with his attorney. He waived reading of the Superseding Indictment in open court.

The court reviewed with Ceron the charges in Counts 1, 4, and 5 of the Superseding

Indictment, including the pertinent portions of the statutes under which he is charged in

each of those counts and the elements the United States would have to prove at trial as

to each of those counts. The court advised Ceron of the minimum and maximum

sentences that could be imposed on Counts 1, 4, and 5. The court’s explanation of

applicable penalties included prison time, supervised release, and monetary penalties as

to each of the three charges. As to monetary penalties, the court advised Ceron that he

would be required to pay a special assessment on each of the three counts and that he

could also be required to pay restitution to any identifiable victim, a fine, and costs of

imprisonment, community confinement, or supervised release. Further, the court

advised Ceron that a person who is not a citizen of the United States would be subject to

deportation at the conclusion of any sentence.

       The court informed Ceron that the United States Sentencing Guidelines may play

an important role in determining his sentence and that the sentencing guideline range

could not be determined until after completion of a presentence investigation. The court

further informed Ceron that he and the government would have an opportunity to object

to the presentence report, including an opportunity to challenge reported facts and

                                              2
         Case 2:15-cr-00055-JPB Document 107 Filed 07/12/19 Page 3 of 5



recommended Guidelines calculations. The court explained, and Ceron confirmed he

understood, the Guidelines’ concept of “relevant conduct” and that the presiding judge

has authority to depart from the Guidelines and to impose a sentence that is longer or

shorter than the sentence called for by the Guidelines. Ceron confirmed he had

discussed the Guidelines with his counsel and confirmed he understood everything the

court had explained about the Guidelines. Further, Ceron confirmed he understood that

the presiding judge is not bound by any recommendations or stipulations in the plea

agreement and that if the sentence ultimately imposed is more severe than he had

expected, he would not have the right to withdraw his guilty pleas.

       The court advised Ceron of his right to persist in a not guilty plea through trial, of

his right to trial by a jury of citizens of this district and that the jury’s verdict must be

unanimous, of his right to be represented by counsel throughout trial, of his right to

confront and cross-examine witnesses at trial, of his right to remain silent at trial, of his

right to call and subpoena witnesses at trial, and of his right to have the government

prove its case beyond a reasonable doubt. Ceron confirmed he understood each of those

rights and confirmed he understood he would be giving up each of those rights by

entering pleas of guilty. Ceron confirmed he understood the consequences of entering

guilty pleas, and his counsel stated he believed Ceron understood those consequences.

       Ceron testified that his decision to enter guilty pleas was not the result of any

force or threat and was not made to protect another person. He confirmed that, except

for promises included in the written plea agreement, his decision was not the result of

any promise made to him. He confirmed no one had predicted the exact sentence that

might ultimately be ordered. He testified his counsel had represented him adequately.

                                               3
          Case 2:15-cr-00055-JPB Document 107 Filed 07/12/19 Page 4 of 5



       The United States proffered a factual basis for Ceron’s pleas to Counts 1, 4, and 5.

Ceron confirmed the facts presented in the proffer were accurate.

       After Ceron confirmed his understanding of each of the matters outlined above

and he stated he had no questions about any of those matters, the court asked Ceron if it

was still his intention to enter guilty pleas to the three counts. He confirmed that

remained his intention. Ceron then entered guilty pleas to Counts 1, 4, and 5 of the

Superseding Indictment.

       In this court’s opinion, Ceron is competent to enter guilty pleas, he entered the

pleas knowingly and voluntarily, and there is a sufficient factual basis to support the

pleas. This court therefore RECOMMENDS that the presiding district judge accept

Ceron’s guilty pleas to Counts 1, 4, and 5 of the Superseding Indictment.

       The court advised Ceron that, if the presiding district judge accepted his guilty

pleas, sentencing would be set following receipt of a presentence report and addendum

containing any unresolved objections and the probation officer’s response to them. The

court directed that the probation office initiate preparation of a presentence report, and

explained to Ceron the importance of his full cooperation with preparation of that

report.

       Dated this 12th day of July, 2019.


                                                        /s/ Alice R. Senechal
                                                        Alice R. Senechal
                                                        United States Magistrate Judge


                             Opportunity for Objections

       Pursuant to Criminal Local Rule 59.1, a party may object to a magistrate judge’s

                                             4
        Case 2:15-cr-00055-JPB Document 107 Filed 07/12/19 Page 5 of 5



Report and Recommendation within the time prescribed by the magistrate judge.

Pursuant to that Rule, the court orders that any objections be filed by July 19, 2019.

Any objections must conform to the requirements of that Rule.




                                            5
